OPINION OF THE COURT
Per Curiam.
Respondent Theodore E. Teah was admitted to the practice of law in the State of New York by the First Judicial Department on January 31, 1977. This Court, by order entered June 16, 1994, suspended respondent from the practice of law, pursuant to 22 NYCRR 603.4 (e) (1) (i) and (iii), based upon his willful failure to cooperate with the Departmental Disciplinary Committee (the Committee) in its investigation of allegations and uncontested evidence of professional misconduct (Matter of Teah, 200 AD2d 91).
The Committee’s investigation was based upon four complaints which allege neglect of legal matters, failure to return unearned portions of fees to clients, and failure to account for escrow funds. After respondent failed to comply with numerous requests by the Committee and several subpoenas calling for the production of documents, including bank statéments for his personal and escrow accounts, the Committee moved for an order suspending respondent from the practice of law pursuant to 22 NYCRR 603.4 (e) (1) (i) and (iii). The Committee’s notice of motion also stated that "should respondent fail to appear or apply in writing to the Committee or the Court for a hearing or reinstatement within six months from the date of [his] suspension”, then they would seek to disbar him pursuant to 22 NYCRR 603.4 (g). Respondent failed to interpose a response to the Committee’s motion to suspend.
This Court thereafter granted the Committee’s motion and suspended respondent from the practice of law, effective June 16, 1994, until such time as the disciplinary matters pending before the Committee have been resolved and until further order of the Court. A copy of this Court’s order of suspension with notice of entry was served upon respondent on June 17, 1994 and respondent, as of February 23, 1995 (the date of this motion), has not appeared or applied in writing to the Court or the Committee for a hearing or reinstatement.
The Committee now moves for an order, pursuant to 22 NYCRR 603.4 (g), disbarring respondent and striking his name *378from the roll of attorneys based upon his failure to appear or apply in writing for a hearing within six months from the date of suspension. Respondent has again failed to appear or respond to the within motion despite requesting, and being granted, an adjournment of the return date.
Accordingly, the Committee’s motion is granted and respondent’s name is stricken from the roll of attorneys, pursuant to 22 NYCRR 603.4 (g), effective immediately.
Rosenberger, J. P., Ellerin, Ross, Nardelli and Tom, JJ., concur.
Motion granted, and respondent disbarred from practice as an attorney and counselor-at-law in the State of New York, effective June 20, 1995.